Citation Nr: 1510188	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1957 to September 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before a Veterans Law Judge who subsequently retired from the Board.  The Veteran was notified that the Veterans Law Judge who conducted his hearing retired and asked if he desired to appear at a hearing before another Veterans Law Judge.  In a December 22, 2014 response, the Veteran's representative stated that he would like the Board to render a decision based on the evidence of record.

In April 2014, the Board reopened the claim of service connection for lumbar disc disease and remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The current low back disability was not affirmatively shown to have had onset during service; and the current low back disability is unrelated to an injury, disease, or event in service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014) 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Once the claim is reopened, as was done in this case, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a Veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014).

The Veteran was afforded a VA examination in conjunction with his claim in August 2012 and June 2014.  The examination report reflects that the examiners reviewed his claim folder, and rendered appropriate opinions consistent with the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In this case, the Board finds that VA has satisfied the notification and duty to assist requirements and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contends service connection is warranted for a lumbar spine disability.  

The service treatment records show that in September 1958, the Veteran was treated for lumbar myositis.  In December 1958, the Veteran complained of low back pain.  X-rays were negative and the diagnosis was lumbar muscle strain.  In January 1959, the Veteran was evaluated for pain in the lumbar area, radiating down the left leg since December 1958.  The impression was lumbosacral strain and the Veteran was placed on light duty for two weeks.  On separation examination in September 1960, the spine was evaluated as normal.

After service, private medical records show that in December 1967 the Veteran complained of back muscle spasms.  History included similar episodes.  In February 1970, a private physician stated that since a back injury in service the Veteran continued to have back trouble, which had become more severe and more frequent.

On VA examination in March 1970, the diagnosis was back injury by history and a normal examination.  Additional private medical records show that in January 1971 the Veteran was hospitalized for symptoms of left sciatica.  In May 1973, a myelogram showed small disc protrusion at L4 and L5 and the diagnosis was chronic low back sprain.  Low back pain was documented several times from 1985 to 1992.  In December 1992, the Veteran was evaluated for recurrent low back pain and bilateral leg pain.  History included intermittent low back pain since high school and a strained back in service.  In February 1993, the Veteran had back surgery for disc herniation at L2 and L3. The Veteran was also involved in a motor vehicle accident in August 1995.  He sustained injuries to his knee, back, and ribs.  In June 2014, a VA examiner provided a diagnosis of disc herniation. 

As to whether there is a nexus between the Veteran's present disability and his in-service complaints, the evidence of record contains both positive and negative opinions. 

In August 1973, Dr. Taylor expressed the opinion that the Veteran's back problem was definitely related to service.  Likewise, in January 1997, Dr. Rourke also stated that given the Veteran's continuous medical treatment since his injury in 1958, the Veteran's back disorder was likely related to service.  Additionally, in April 2009, Dr. Stephen Rowe expressed the opinion that the Veteran's chronic back condition was a direct result of the injury the Veteran sustained in service.  Lastly, in July 2011, Dr. Patricia Grant expressed the opinion that the Veteran's back condition could have been initiated by the injuries during service. 

Notably, none of the aforementioned opinions, aside from Dr. Rourke's opinion, provided a rationale.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In this case, all of the opinions except for Dr. Rourke's opinion merely recited the Veteran's medical history without providing any insight or analysis of how the Veteran's in-service complaints resulted in his disc herniation.  Accordingly, no probative value is assigned to the opinions of Dr. Taylor, Dr. Rowe, and Dr. Grant.  Additionally, while Dr. Rourke's opinion provided a rationale, namely the Veteran's ongoing history of treatment for low back pain, the opinion failed to comment on or address the numerous examinations in the intervening years that did not find a lumbar spine disability.  Accordingly, little probative value is accorded to Dr. Rourke's opinion.

As for the negative medical opinions, in December 2009 a VA physician opined that it was less likely than not that the Veteran's current back problems were related to service because there was no documentation of ongoing problems with his back between 1960 and 1993.  As noted above, complaints of back pain were noted several times from 1985 to 1992.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the December 2009 opinion has no probative value because it relied on an incorrect statement of the facts.  In a July 2011 opinion, a VA physician opined that it was less likely than not that the Veteran's current back disability was a result of the episode of a low back spasm and sprain in service.  He noted that it was significantly more likely than not that the Veteran's current back problems were related to a work accident in the 1990s.  As the claim file was not available for review and the examiner relied on the same inaccurate factual history relied upon in the previous VA opinion, the December 2009 opinion is also accorded no probative value.  Id.

In August 2012, after a careful review of the claim file, a VA physician opined that it was less likely than not that the Veteran's current back disability was related to his active duty service because the Veteran was seen by an orthopedic specialist  during service and was not diagnosed with disc disease at that time.  The physician concluded that the orthopedist who evaluated the Veteran during service would be the best evidence in regards to a chronic condition because a specialist gave him the diagnosis.  

Additionally, in June 2014, a VA examiner opined that it was less likely than not that the Veteran's current low back disability was related to service.  Specifically, the examiner noted that the history of normal examinations in 1958, 1960, and 1970 would make an event in 1957 an unlikely cause of the L2-3 disc herniation in 1992.  The examiner stated that the most common cause of disc herniation is the repeated microtrauma due to the wear and tear of everyday life, as well as degenerative changes due to aging.  The examiner also reviewed the previously mentioned positive medical opinions, but noted that the opinions did not offer a rationale on how they reached their conclusions without resorting to speculation.  

The Board finds that the August 2012 and June 2014 VA opinions are the most probative evidence as they were accompanied by rationales supporting their conclusions.  Additionally, the aforementioned opinions cited the relevant medical records, both in-service and post-service, and provided an alternative etiology for the Veteran's current low back disability.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.

ORDER

Service connection for lumbar disc disease is denied.

____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


